EXHIBIT 10.22

 

 

FIRST AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This FIRST AMENDMENT DATED JANUARY 29, 2018 (this “Amendment”) to the
Convertible Promissory Note dated February 23, 2017 (the “Promissory Note”).

 

WHEREAS, the Borrower and the Payee are parties to a Loan Agreement dated
February 23, 2017 (the “Loan Agreement”);

 

WHEREAS, pursuant to the Loan Agreement the Borrower delivered the Promissory
Note which is due and payable on February 28, 2018 (the “Maturity Date”); and

 

WHEREAS, the Loan Agreement was amended by Agreement dated January 29, 2018 (the
“First Loan Agreement Amendment”) so as to extend the maturity date to December
31, 2019 and pursuant to which the Borrower agreed to deliver this Amendment.

 

TERMS AND CONDITIONS OF THIS AMENDMENT

 

1. AMENDMENT. The Promissory Note is hereby amended as follows:

 

The third paragraph of the Promissory Note is deleted in its entirety and the
following substituted in lieu thereof:

 

“The entire balance, interest and principal, will be payable on December 31,
2019 (the “Maturity Date”).”

 

2. CONSTRUCTION. Unless otherwise defined herein, capitalized terms shall have
the meanings set forth in the Loan Agreement and the Promissory Note, as the
case may be. The terms of this Amendment amend and modify the Promissory Note.
If there is any conflict between the terms, conditions and obligations of this
Amendment and the Promissory Notes, this Amendment’s terms, conditions and
obligations shall control. All other provisions of the Promissory Note not
specifically modified by this Amendment are preserved and remain full force and
effect.

 



RenovaCare, Inc.

      By: /s/ Thomas Bold

Name:

Thomas Bold   Title: President and Chief Executive Officer  



 

 



1



 